     4:20-mj-03169-CRZ Doc # 18 Filed: 10/08/20 Page 1 of 1 - Page ID # 42



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,               WITNESS LIST

       vs.                                     Case No.    4:20MJ3169
                                               Deputy:     Jeri Bierbower
MARLAN BURKI,                                  Reporter:   Digital Recorder
                                               Date:       October 08, 2020
                      Defendant.

FOR PLAINTIFF:
Name                                         Date




FOR DEFENDANT:
Name                                         Date
Jeffrey L. Davis by telephone                10/8/2020
Cynthia L. Burki by telephone                10/8/2020
